Fourth Court of Appeals
                                San Antonio, Texas
                                       July 15, 2022

                                   No. 04-21-00547-CV

                                     STATE of Texas,
                                        Appellant

                                             v.

 William MCMANUS, in his official capacity as the Chief of San Antonio Police Department,
                                      Appellees

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-CI-00942
                      Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
       On May 13, 2022, the parties filed a joint motion to abate this appeal while they
formalize a settlement. The motion is GRANTED. We ORDER the parties to file an advisory
informing the court of the status of this case on or before August 15, 2022.
      All other appellate deadlines are ABATED pending further order of this court.
      It is so ORDERED on July 15, 2022.
                                                         PER CURIAM

      ATTESTED TO: ______________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT